EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of August
1, 2019 (“Effective Date”), by and between CynergisTek, Inc., a Delaware
corporation (“Company”) and Caleb Barlow (“Executive”).

The parties agree as follows:

1.Employment. Company hereby employs Executive, and Executive hereby accepts
such employment, upon the terms and conditions set forth herein. 

2.Duties. 

2.1Position. Executive shall serve as President and Chief Executive Officer of
Company, and shall have the duties and responsibilities as are commensurate with
such position, as reasonably and lawfully directed by Company’s board of
directors (the “Board of Directors”) from time to time. Executive shall perform
faithfully and diligently all duties assigned to Executive. Company reserves the
right to modify Executive’s duties at any time in its sole and absolute
discretion.  Executive shall also serve as the President and Chief Executive
Officer of CTEK Security, Inc. and such additional subsidiaries and affiliates
of Company as Executive and the Board of Directors mutually agree from time to
time.   

2.2 Best Efforts/Full-time. Executive will expend Executive’s best efforts on
behalf of Company and its subsidiaries, and will abide by all policies and
decisions made by Company, as well as all applicable federal, state and local
laws, regulations or ordinances. Executive will act in the best interest of
Company at all times. Executive shall devote Executive’s full business time and
efforts to the performance of Executive’s assigned duties for Company, unless
Executive notifies the Board of Directors in advance of Executive’s intent to
engage in other paid work and receives the Board of Directors’ express written
consent to do so. 

3.Term. 

3.1Initial Term. The employment relationship pursuant to this Agreement shall be
for an initial term commencing on the Effective Date set forth above and
continuing for a period of thirty-six (36) months (“Initial Term”), unless
sooner terminated in accordance with Section 7 below. 

3.2 Renewal. On completion of the Initial Term specified in Section 3.1 above,
this Agreement will automatically renew for subsequent twelve (12) month terms
unless either party provides at least 60 days’ advance written notice to the
other that such party does not wish to renew the Agreement for a subsequent
twelve (12) months. In the event either party gives notice of nonrenewal
pursuant to this Section 3.2, this Agreement will expire at the end of the
current term.  

4.Compensation. 

4.1Base Salary. As compensation for Executive’s performance of Executive’s
duties hereunder, Company shall pay to Executive the amount set forth in the
Exhibit A (the “Base Salary”), payable in accordance with the normal payroll
practices of Company, less required deductions for state and federal withholding
tax, social security and all other employment taxes and  

--------------------------------------------------------------------------------

4833-0880-5017

--------------------------------------------------------------------------------



payroll deductions. In the event Executive’s employment under this Agreement is
terminated by either party, for any reason, Executive will be entitled to
receive Executive’s Base Salary prorated to the date of termination.

4.2Incentive Compensation. Executive will be eligible to earn incentive
compensation in accordance with the provisions set forth in Exhibit A. 

5.Customary Fringe Benefits. Executive will be eligible for all customary and
usual fringe benefits generally available to executives of Company, subject to
the terms and conditions of Company’s benefit plan documents. Company reserves
the right to change or eliminate the fringe benefits on a prospective basis, at
any time, effective upon notice to Executive. 

6.Business Expenses. Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with Company’s
policies. 

7.Termination of Executive’s Employment.  

7.1Termination for Cause by Company. Although Company anticipates a mutually
rewarding employment relationship with Executive, Company may terminate
Executive’s employment immediately at any time for Cause. For purposes of this
Agreement, “Cause” is defined as: (a) acts or omissions constituting gross
negligence, recklessness or willful misconduct on the part of Executive with
respect to Executive’s obligations or otherwise relating to the business of
Company; (b) Executive’s material breach of this Agreement; and (c) Executive’s
conviction or entry of a plea of nolo contendere for fraud, misappropriation or
embezzlement, or any felony or crime of moral turpitude. In the event
Executive’s employment is terminated in accordance with this Section 7.1, (i)
Executive shall be entitled to receive Executive’s Base Salary prorated to the
date of termination, (ii) all other Company obligations to Executive pursuant to
this Agreement will become automatically terminated and completely extinguished
and (iii) Executive will not be entitled to receive the Severance Payments
described in Section 7.2 below. 

7.2Termination Without Cause by Company; Severance; Change of Control.  

(a)Company may terminate Executive’s employment under this Agreement without
Cause at any time on thirty (30) days’ advance written notice to Executive. In
the event of (i) such termination without Cause, (ii) Executive’s inability to
perform the essential functions of Executive’s position due to a mental or
physical disability or Executive’s death, or (iii) in the event of the
termination of Executive without Cause following a “Change of Control” (as
defined in Section 7.2(b) below), Executive, or Executive’s estate, as
applicable, will receive the Base Salary then in effect, prorated to the date of
termination and the following “Severance Payments”: (w) full target annual
bonus, prorated to the date of termination, (x) acceleration and payment of the
unpaid portion of Executive’s Sign-on Bonus (as described on Exhibit A), (y)
payment of compensation for an additional twelve (12) months based on the Base
Salary then in effect, payable as a lump sum, and (z) the acceleration of all
unvested stock options and warrants then held by Executive. All Severance
Payments are conditioned on Executive: (i) complying with all surviving
provisions of this Agreement as specified in Section 13.9 below; and (ii)
executing a full general release, releasing all claims, known or unknown, that
Executive may have against Company (and any subsidiaries and  

--------------------------------------------------------------------------------

2

 

4833-0880-5017

--------------------------------------------------------------------------------



affiliates of Company) arising out of or any way related to Executive’s
employment or termination of employment with Company (the “Release”).  The
Severance Payment will be made on the sixtieth (60th) day following Executive’s
termination of employment provided that the Release has been executed by
Executive and become irrevocable prior to such date.  Company will provide the
form of Release to Executive within five (5) business days following Executive’s
termination.

(b)As used herein, “Change of Control” means: (i) a sale of all or substantially
all of the assets of Company; (ii) a merger or consolidation in which Company is
not the surviving entity and in which the holders of Company’s outstanding
voting stock immediately prior to such transaction own, immediately after such
transaction, securities representing less than fifty percent (50%) of the voting
power of the entity surviving such transaction or, where the surviving entity is
a wholly-owned subsidiary of another entity, the surviving entity’s parent; or
(iii) a reverse merger in which Company is the surviving entity but the shares
of common stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities of
the surviving entity’s parent, cash or otherwise, and in which the holders of
Company’s outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing less than fifty
percent (50%) of the voting power of Company or, where Company is a wholly-owned
subsidiary of another entity. 

(c)In the event that the benefits provided to Executive under this Agreement,
and any other agreements, plans or arrangements to which Executive may be a
party with Company, cause Executive to incur an excise tax under Section 4999 of
the Internal Revenue Code of 1986 (the “Code”) or any corresponding provisions
of applicable state tax law in connection with a Change of Control, then Company
will pay Executive an additional amount sufficient to reimburse Executive for
(i) the excise tax imposed on such benefits, and (ii) the federal and state
income, employment and excise taxes, determined on a fully “grossed-up” basis,
imposed on the benefits payments provided.  Company shall be entitled to
withhold from the payment required hereunder such taxes as it may be required to
withhold under applicable tax law, and any such withheld taxes shall be treated
as paid to Executive hereunder.  The tax gross-up payments provided for in this
Section 7.2(c) shall be paid to Executive as soon as administratively
practicable following the date the amount is determined by Executive, but in no
event will the payment be made later than the sixtieth (60th) day following the
end of the taxable year in which the related taxes are remitted to the taxing
authority. 

7.3Voluntary Resignation by Executive for Good Reason. Executive may voluntarily
resign Executive’s position with Company for Good Reason, at any time on thirty
(30) days’ advance written notice. In the event of Executive’s resignation for
Good Reason, Executive will be entitled to receive the Base Salary then in
effect, prorated to the date of termination, and the Severance Payments
described in Section 7.2 above, provided Executive complies with all of the
conditions in Section 7.2 above. All other Company obligations to Executive
pursuant to this Agreement will become automatically terminated and completely
extinguished. Executive will be deemed to have resigned for “Good Reason” in the
following circumstances: (a) Company’s material breach of this Agreement; (b)
Executive’s Base Salary is reduced by more than 10% below Executive’s salary in
effect at any time during the preceding twelve (12) months, unless the reduction
is made as part of, and is generally consistent with, a general reduction of
senior executive salaries; and (c) Company relocates Executive’s principal place
of work to a location more than sixty (60) miles from Executive’s current
location, without Executive’s prior written approval.  A termination for Good
Reason by Executive shall not occur unless Executive provides Company written
notice of the existence of the condition described in clauses (a) – (c) above
within a period not to exceed  

--------------------------------------------------------------------------------

3

 

4833-0880-5017

--------------------------------------------------------------------------------



ninety (90) days from the initial existence of the condition stating the basis
for the termination for Good Reason.  Company will have the opportunity for a
period of thirty (30) days from the receipt of Executive’s notice to cure the
condition described as the basis for Executive’s termination for Good Reason.

7.4Voluntary Resignation by Executive Without Good Reason. Executive may
voluntarily resign Executive’s position with Company without Good Reason, at any
time, on thirty (30) days’ advance written notice. In the event of Executive’s
resignation without Good Reason, Executive will be entitled to receive only the
Base Salary for the thirty-day notice period and no other amount for the
remaining months of the current term, if any. All other Company obligations to
Executive pursuant to this Agreement will become automatically terminated and
completely extinguished. In addition, Executive will not be entitled to receive
the Severance Payments described in Section 7.2 above. 

7.5Termination of Employment Upon Nonrenewal. In the event Executive decides not
to renew this Agreement for a subsequent twelve (12) months in accordance with
Section 3.2 above, the Agreement will expire, Executive’s employment with
Company will terminate and Executive will only be entitled to Executive’s Base
Salary paid through the last day of the current term. All other Company
obligations to Executive pursuant to this Agreement will become automatically
terminated and completely extinguished. Executive will not be entitled to the
Severance Payments described in Section 7.2 above.  In the event Company decides
not to renew this Agreement for a subsequent twelve (12) months after the
Initial Term in accordance with Section 3.2 above, it will be deemed a
termination without Cause in accordance with Section 7.2 and Executive will be
entitled to all compensation including the Severance Payments as outlined in
Section 7.2. 

8.No Conflict of Interest.  Executive represents and warrants that (a) Executive
is not subject to any contract, arrangement, policy or understanding, or to any
statute, governmental rule or regulation, that in any way limits Executive’s
ability to enter into and fully perform Executive’s obligations under this
Agreement and (b) Executive is not otherwise unable to enter into and fully
perform Executive’s obligations under this Agreement.  In the event of a breach
of any representation in this Section 8, Company may terminate this Agreement
for Cause and Executive’s employment with Company without any liability to
Executive and Executive shall indemnify the Company for any liability it may
incur as a result of any such breach. 

9.Confidentiality and Proprietary Rights. Executive agrees to read, sign and
abide by Company’s Confidentiality, Non-Solicitation and Inventions Agreement,
which is provided with this Agreement and incorporated herein by reference. 

10.Restrictive Covenants.  

10.1Non-Competition.  Executive agrees that, during the term of their
employment, Executive shall not, directly or indirectly, on Executive’s own
behalf or on behalf of any other third party not affiliated with Company: (A)
perform services in the healthcare information technology consulting industry or
any other business in which Company or its subsidiaries engage during the term
of this Agreement with the involvement of Executive (the “Business”) anywhere in
the United States of America (the “Restricted Territory”), including providing
funds for the same; or (B) provide services routinely performed for customers or
clients (“Customers”) (directly or indirectly) in the operation of the Business
(“Services”) in the Restricted Territory.   

--------------------------------------------------------------------------------

4

 

4833-0880-5017

--------------------------------------------------------------------------------



10.2Non-Solicitation.  Executive agrees that, during the term of this Agreement,
and for a period of one (1) year after the termination of this Agreement,
Executive shall not, directly or indirectly, on Executive’s own behalf or on
behalf of any other third party not affiliated with Company: (A) solicit any
Customer of the Business for purposes of providing Services; (B) accept as a
customer any Customer for purposes of providing Services; (C) induce or attempt
to induce any employee, consultant or independent contractor of Company or its
subsidiaries to terminate his or her employment or relationship with Company or
its subsidiaries; (D) employ, or engage as an independent contractor, any
employee, consultant or independent contractor of Company or its subsidiaries;
(E) interfere with the business relationship between a Customer or employee and
Company or its subsidiaries; or (F) encourage any person to engage in any of the
foregoing activities, including but not limited to providing financing, directly
or indirectly, for any of the foregoing activities; provided, however, that the
foregoing will not restrict the ability of Executive to purchase or otherwise
acquire up to two percent of any class of securities of any enterprise (but
without otherwise participating in the activities of such enterprise) if such
securities have been registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934. 

10.3Reasonable Restrictions. Executive hereby agrees that the covenants in this
Agreement are reasonable given the real and potential competition encountered
(and reasonably expected to be encountered) by Company and the substantial
knowledge and goodwill Executive will acquire with respect to the Business.
 Executive and Company understand and agree that the purpose of this Section 10
is solely to protect Company’s legitimate business interests, including, but not
limited to confidential information and trade secrets, partner relationships and
goodwill, and Company’s competitive advantage in the operation of the Business
or provision of Services.  Executive and Company further understand and agree
that this Section 10 represents an important element of this Agreement, and is a
material inducement to Company entering into this Agreement, without which
Company would not have entered into this Agreement.  Notwithstanding the
foregoing, in the event that at the time of enforcement of any provision of
Section 10 a court or other tribunal will hold that the restrictions in Section
10 are unreasonable or unenforceable under circumstances then existing, the
parties agree that the maximum period, scope or geographical area reasonable
under such circumstances will be substituted for the stated period, scope or
area.  

11.Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in this Agreement would cause irreparable injury to Company
and agrees that in the event of any such breach, Company shall be entitled to
seek temporary, preliminary and permanent injunctive relief without the
necessity of proving actual damages or posting any bond or other security. 

12.Agreement to Arbitrate. To the fullest extent permitted by law, Executive and
Company agree to arbitrate any controversy, claim or dispute between them
arising out of or in any way related to this Agreement, the employment
relationship between Company and Executive and any disputes upon termination of
employment, including but not limited to breach of contract, tort,
discrimination, harassment, wrongful termination, demotion, discipline, failure
to accommodate, family and medical leave, compensation or benefits claims,
constitutional claims; and any claims for violation of any local, state or
federal law, statute, regulation or ordinance or common law. Claims for workers’
compensation, unemployment insurance benefits and Company’s right to obtain
injunctive relief pursuant to Section 11 above are excluded. For the purpose of
this agreement to arbitrate, references to “Company” include all parent,
subsidiary or related entities and their employees, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan  

--------------------------------------------------------------------------------

5

 

4833-0880-5017

--------------------------------------------------------------------------------



sponsors, fiduciaries, administrators, affiliates and all successors and assigns
of any of them, and this agreement to arbitrate shall apply to them to the
extent Executive’s claims arise out of or relate to their actions on behalf of
Company.

12.1Consideration. The mutual promise by Company and Executive to arbitrate any
and all disputes between them rather than litigate them before the courts or
other bodies, provides the consideration for this agreement to arbitrate. 

12.2Initiation of Arbitration. Either party may exercise the right to arbitrate
by providing the other party with written notice of any and all claims forming
the basis of such right in sufficient detail to inform the other party of the
substance of such claims. In no event shall the request for arbitration be made
after the date when institution of legal or equitable proceedings based on such
claims would be barred by the applicable statute of limitations. 

12.3Arbitration Procedure. The arbitration will be conducted in Austin, Texas by
a single neutral arbitrator and in accordance with the then current rules for
resolution of employment disputes of the American Arbitration Association. The
parties are entitled to representation by an attorney or other representative of
their choosing. The arbitrator shall have the power to enter any award that
could be entered by a judge of the trial court of the State of Texas, and only
such power, and shall follow the law. In the event the arbitrator does not
follow the law, the arbitrator will have exceeded the scope of his or her
authority and the parties may, at their option, file a motion to vacate the
award in court. The parties agree to abide by and perform any award rendered by
the arbitrator. Judgment on the award may be entered in any court having
jurisdiction thereof. 

12.4Costs of Arbitration. Each party shall bear one half the cost of the
arbitration filing and hearing fees, and the cost of the arbitrator. 

This agreement to arbitrate specifically includes any class-action cases and
Executive specifically waives Executive’s right to participate in any
class-action against Company.

13.General Provisions. 

13.1Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement. 

13.2Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement. 

13.3Attorneys’ Fees. Each side will bear its own attorneys’ fees in any dispute
unless a statutory section at issue, if any, authorizes the award of attorneys’
fees to the prevailing party. 

13.4Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being  

--------------------------------------------------------------------------------

6

 

4833-0880-5017

--------------------------------------------------------------------------------



intended that the parties shall receive the benefit contemplated herein to the
fullest extent permitted by law. If a deemed modification is not satisfactory in
the judgment of such arbitrator or court, the unenforceable provision shall be
deemed deleted, and the validity and enforceability of the remaining provisions
shall not be affected thereby.

13.5Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms. Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. 

13.6Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Texas. Subjection
to Section 12, each party consents to the jurisdiction and venue of the state or
federal courts in Travis County, Texas, if applicable, in any action, suit, or
proceeding arising out of or relating to this Agreement. 

13.7Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth below, or such other address as
either party may specify in writing. 

13.8Code Section 409A.   

(a)This Agreement is intended to comply with Code Section 409A (“Section 409A”)
or an exemption thereunder and shall be construed and administered in accordance
with such intent. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any
nonqualified deferred compensation payments under this Agreement that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation from service” under Section
409A. Notwithstanding the foregoing, Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A,
and in no event shall Company be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.   

 

(b)Notwithstanding any other provision of this Agreement, if any payment or
benefit provided to Executive in connection with his termination of employment
is determined to constitute “nonqualified deferred compensation” within the
meaning of Section 409A and Executive is determined to be a “specified employee”
under Section 409A, then such payment or benefit shall not be paid until the
first payroll date to occur following the six-month anniversary of the date of
Executive’s termination or, if earlier, on Executive’s death (the “Specified
Employee Payment  

--------------------------------------------------------------------------------

7

 

4833-0880-5017

--------------------------------------------------------------------------------



Date”). The aggregate of any payments that would otherwise have been paid before
the Specified Employee Payment Date shall be paid to Executive in a lump sum on
the Specified Employee Payment Date and thereafter, any remaining payments shall
be paid without delay in accordance with their original schedule.  

 

(c)To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following:  (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (ii) any reimbursement of an eligible expense shall be paid to Executive
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and (iii) any right to reimbursements or in-kind
benefits under this Agreement shall not be subject to liquidation or exchange
for another benefit.   

 

13.9Survival. Sections 8, 9, 10, 11, 12, 13 and 14 of this Agreement shall
survive Executive’s employment by Company. 

14.Entire Agreement. This Agreement, including the Confidentiality,
Non-Solicitation and Inventions Agreement incorporated herein by reference,
constitutes the entire agreement between the parties relating to this subject
matter and supersedes all prior or simultaneous representations, discussions,
negotiations, and agreements, whether written or oral. This Agreement may be
amended or modified only with the written consent of Executive and the Board of
Directors of Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever. 

[Signature Page Follows]

--------------------------------------------------------------------------------

8

 

4833-0880-5017

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE EFFECTIVE DATE.

 

By:/s/ Caleb Barlow 

Caleb Barlow

[Address on file with Company]

 

 

 

 

By: /s/ Michael McMillan 

Michael McMillan 

Chief Executive Officer 

CynergisTek, Inc. 

11940 Jollyville Road, Suite 300N 

Austin, TX 78759 

--------------------------------------------------------------------------------

Signature Page to Caleb Barlow Employment Agreement

 

4833-0880-5017

--------------------------------------------------------------------------------



EXHIBIT A

COMPENSATION PLAN

 

Base Salary:

Executive will be entitled to an annual Base Salary for the Initial Term of
$350,000

Incentive Compensation:

Executive will be eligible to participate in CynergisTek’s incentive-based bonus
plan that offers the potential to receive a discretionary bonus up to 100% of
base salary. For 2019, your discretionary bonus will be adjusted and will total
up to $85,000. The incentive bonus plan is based on a number of factors
established by the Board.

Equity Incentive:

Executive will be eligible for grants of restricted stock units (RSUs) and stock
options, as follows:

1.50,000 RSUs as a participant in the employee annual grant set by the Board
prior to the end of the calendar year 2019.  Grant vesting schedule is a 3-year
cliff vesting schedule from the grant date. 

2.An option or warrant (form to be finalized and approved by the Board of
Directors) to purchase up to 500,000 shares of CynergisTek stock priced at the
fair market value on the date of grant.  This Option shall vest as to one-third
(1/3rd) on the first anniversary of the date of grant and as to one-third
(1/3rd) on the two subsequent anniversaries of the date of grant, such that the
Option shall be fully vested on the third (3rd) anniversary of the date of
grant. 

Sign-on Bonus:

Executive will be paid a signing and retention bonus of $500,000, as follows:

1.$200,000 paid on the Effective Date.  If you choose to leave CynergisTek prior
to the first anniversary of the Effective Date, you will pay CynergisTek back
this amount. 

2.$150,000 paid on January 1st, 2020; provided that you must be employed by
CynergisTek on this date to receive the payment. If you choose to leave
CynergisTek prior to the second anniversary of the Effective Date, you will pay
CynergisTek back this amount. 

3.$150,000 paid on January 1st, 2021; provided that you must be employed by
CynergisTek on this date to receive the payment. If you choose to leave
CynergisTek prior to the third anniversary of the Effective Date, you will pay
CynergisTek back this amount. 

--------------------------------------------------------------------------------

10

 

4833-0880-5017